DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-10 and 12-21 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, wherein a concentration of the precursor gas in the first tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the first tank is set to be different from a concentration of the precursor gas in the second tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the second tank, and wherein in (a), the at least one selected from the group of the precursor gas and the inert gas supplied from the first supplier and the at least one selected from the group of the precursor gas and the inert gas supplied from the second supplier are in contact with each other in a plane of the substrate so as to suppress multiple adsorption of molecules constituting the precursor gas on a surface of the substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 19 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the substrate processing apparatus, wherein a concentration of the precursor gas in the first tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the first tank is set to be different from a concentration of the precursor gas in the second tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the second tank, and wherein in (a), the at least one selected from the group of the precursor gas and the inert gas supplied from the first supplier and the at least one selected from the group of the precursor gas and the inert gas supplied from the second supplier are in contact with each other in a plane of the substrate so as to suppress multiple adsorption of molecules constituting the precursor gas on a surface of the substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 20 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the non-transitory computer-readable recording medium, wherein a concentration of the precursor gas in the first tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the first tank is set to be different from a concentration of the precursor gas in the second tank in a state where at least one selected from the group of the precursor gas and the inert gas is stored in the second tank, and wherein in (a), the at least one selected from the group of the precursor gas and the inert gas supplied from the first supplier and the at least one selected from the group of the precursor gas and the inert gas supplied from the second supplier are in contact with each other in a plane of the substrate so as to suppress multiple adsorption of molecules constituting the precursor gas on a surface of the substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-10, 12-18 and 21 depend from claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895